Citation Nr: 1446117	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  

3.  Entitlement to a compensable disability evaluation for service-connected degenerative disc disease.  

4.  Entitlement to a disability rating in excess of 10 percent for service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	J. Woods, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the Kentucky Army National Guard from December 2004 to January 2006, with active duty for training (ACDUTRA) from September 1985 to February 1986.  The Veteran also had additional periods of ACDUTRA and inactive duty for training (INACDUTRA) for many years. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The entire claims file, to include the portion contained electronically, was reviewed in this case.  

The issues of entitlement to higher ratings for degenerative disc disease and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of reduced reliability in occupational and social functioning; the record does not demonstrate, and it is not contended, that there is impairment in most or all areas of such functioning.  

2.  The Veteran is currently engaged in full-time employment that is substantially gainful.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for service-connected PTSD, but not more than 50 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran is represented by a private attorney, and that individual is presumed to have knowledge of what is necessary to substantiate a claim for a higher rating for service-connected PTSD and for entitlement to a TDIU.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA and private examination reports, and it is supportive of an increase in rating to a 50 percent evaluation.  The Veteran is currently employed in a non-marginal capacity, and thus does not have legal entitlement to a TDIU no matter what his current level of service-connected disablement.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which, when taken in concert with a more recent private examination, are adequate for rating purposes and which support the Veteran's contention of entitlement to a rating of 50 percent for PTSD.  The Veteran has specifically contended his belief of entitlement to a 50 percent evaluation and has admitted to being gainfully employed in a full-time capacity, there is no evidence supportive of a rating in excess of 50 percent or for legal entitlement to a TDIU, and there is no duty to provide another examination or a medical opinion with respect to the claims decided below.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For claims for increased rating, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  Such a rating is not warranted in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is rated pursuant to the criteria at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 30 percent disability rating, and contends that his disability is best approximated by a 50 percent rating.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Legal Criteria-TDIU

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Analysis-PTSD

The Veteran is currently in receipt of a 30 percent disability evaluation for service-connected PTSD.  He contends, in essence, that his disability is severe enough so as to warrant a higher level of compensation.  Through his representative, he contends that his disability level most closely approximates the 50 percent level of disablement.  For reasons discussed below, the Board agrees.  

In concert with his current and most recent claim for an increase in evaluation, the Veteran was scheduled for a VA examination.  The results of this examination, dated in February 2011, are contained in a rather cursory report from a psychiatrist.  Essentially, it was noted that the Veteran had been in ongoing treatment since an earlier examination of May 2010, and that clinical records revealed an improvement in symptoms since the earlier examination.  It was expressed that there was "no evidence of any functional decline from [the Veteran's] PTSD."  

The May 2010 VA examination report, which was referenced in 2011, noted that there was no total occupational and social impairment, and no deficiencies in areas of judgment, thinking, family relations, work, mood, or school.  With respect to reduced reliability and productivity, it was opined that the Veteran would "occasionally just take days off" and that he had a history of "occasional poor concentration on the job."  A Global Assessment of Functioning (GAF) score of 60 was entered.  The Veteran did demonstrate anger, avoidance behavior, and recurrent and intrusive thoughts about his trauma, along with daily bad memories, episodes of hyper-arousal, and monthly to bi-monthly recurrent nightmares.  Socially, the Veteran demonstrated "some avoidance," but attempted to attend events for his grandchildren.  The Veteran would engage in social isolation outside of his family, and there were no reported issues with grooming/hygiene.  Additionally, no significant cognition problems were reported to have been demonstrated.  It was indicated that the Veteran had a favorable indication of symptom improvement based on his compliance with treatment modalities.  

Despite this rather positive assessment, the Veteran was given a private medical examination in January 2014, and this more recent examination report noted specific problems with the earlier VA assessment as well as indicating a disability picture of greater severity than what was reported in 2010.  Specifically, the private psychologist took exception with the functional impairment as assessed in 2010.  It was noted that the VA psychiatrist did not note the impact of the Veteran's PTSD in concert with other physical disablement with respect to his occupational and social functioning.  The private psychologist noted that the Veteran was, in fact, engaged in full-time employment; however, he needed to work in a capacity which had minimal social interaction.  It was explained that the Veteran can work as a water meter reader because his "need to interact with others is virtually non-existent."  The impact of the physical disablement and the PTSD led to issues with "mood and motivation," which, it was described, placed the Veteran on a "functional trajectory" much less positive than the improvements in symptoms reported in 2010 and 2011.  The private psychologist noted letters written by the Veteran's spouse, where it was described that the Veteran had, in her view, lost previous employment due to PTSD because of absenteeism and a lack of desire to be around other people.  Purportedly, the Veteran had arguments with other co-workers which led to dismissal.  

The private examiner stated that the "Veteran's psychological and medical difficulties will exacerbate his ability to function with maximum effectiveness and, at the very least, reduce current reliability and productivity."  It was noted that while the Veteran could function in the "low stress" full-time employment he currently holds, that because of the progressive nature of PTSD, particularly as regards its interaction with co-morbid physical impairments, the ability to maintain any gainful employment could be affected in the future.  With respect to current occupational and social functioning, however, it was expressed that the level of disability reported in the private medical opinion, notwithstanding the more positive VA examination in 2010 and 2011, had been present since the date the claim was filed.  

In essence, while there does appear to be some conflict with respect to the level of symptoms reported in the VA and private examinations, the positive opinion is fully-rationalized and does wholly consider the impact of PTSD, to include as it coexists and worsens in concert with other disablement, on the Veteran's work and social functioning.  In that respect, it is clear that the Veteran does require a work environment where he can be mostly socially isolated (which, it is noted, was also demonstrated in the 2010 VA report which indicated minimal socialization outside of close family obligations).  Nonetheless, the Veteran can, at present, maintain full-time employment.  

Based on evidence reported in both the VA and the private examinations, it is evident that, from the filing of his claim forward, the Veteran has experienced difficulty in maintaining work and social relationships because of his PTSD.  Indeed, he must be socially isolated to work effectively, and based on lay testimony provided by his wife, he has lost previous jobs as due to anger issues and an inability to work with others.  Disturbances of mood and motivation are present, and the PTSD symptoms have been noted to be of greater severity when combined with physical disablement.  It has been expressly opined that the level of disability, while having the potential for worsening in the future, is productive of reduced reliability and productivity in occupational and social functioning.  As this is the case, the criteria for a 50 percent evaluation have been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

With respect to a higher rating, the Veteran and his representative do not contend, and the evidence does not demonstrate, that such disablement is present at the current time.  There is thus no need to go into great detail with respect to entitlement to a rating in excess of 50 percent for service-connected PTSD, as that is the rating argued by the Veteran as best representing his current disability level.  As, however, the January 2014 private psychologist did indicate that the PTSD was progressive, the Veteran is encouraged, should he ever feel that his symptoms have increased, to file a new claim for an increase in rating at that time.  

It is also noted that the rating criteria for a 50 percent evaluation have been specifically contended by the Veteran's attorney as fully contemplating the service-connected PTSD picture, and that there is nothing so unique as to take the PTSD outside of the norm of what that criteria contemplates.  The Veteran has reduced reliability in occupational and social functioning, and this is expressly considered in the assigned 50 percent schedular evaluation.  Further, the severity of the PTSD has been specifically considered with other physical disablement present in the Veteran, inclusive of other service-connected disabilities, and it is not indicated that the impact to occupational or social functioning is not fully considered by the 50 percent schedular rating.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is thus no need to refer the claim to the Director of VA's Compensation Service for consideration of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Analysis-TDIU

The Veteran has filed a standalone claim for entitlement to a TDIU.  At the outset, it is noted that the most basic legal requirement for a TDIU, irrespective of as to if the Veteran has met the schedular requirements as regards current level of service-connected disablement, is that the Veteran must demonstrate that he is incapable of gaining and maintaining any kind of substantially gainful employment consistent with his skills, training and education.  Recent submissions from the Veteran's attorney indicate that the Veteran is employed full-time as a water meter reader for a utility company.  It is indicated that this is not a part-time or marginal position, and that while, as noted above, accommodations must be made in consideration of the Veteran's PTSD and need to be socially isolated, he is still able to maintain that work at present and, thus, he is engaging in substantially gainful employment.  As this is the case, entitlement to TDIU cannot, at present, be granted.  Simply, the basic legal requirements for eligibility are not met in this case.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As, however, the Veteran has shown evidence that his PTSD is progressive in nature, and as there are numerous other service-connected disabilities which have been noted to have some impact on his ability to perform his work, should the Veteran become unemployable in the future due to a worsening of his service-connected conditions, he is encouraged to file a new claim for TDIU at that time.  

Benefit of the Doubt

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with regard to entitlement to a rating in excess of 50 percent for service-connected PTSD, because the preponderance of the evidence, and the Veteran's specific allegations, are against such a finding.  Further, as the Veteran is currently gainfully employed, the preponderance of the evidence is against a finding of entitlement to TDIU, also making the doctrine inapplicable to that claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating of 50 percent for service-connected PTSD is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.  

Entitlement to a TDIU is denied.  


REMAND

The Veteran contends that he is entitled to higher disability evaluations for service-connected sinusitis and for degenerative disc disease.  Essentially, he argues that these service-conditions are more severe than what is contemplated in the currently assigned 10 percent and noncompensable evaluations, respectively.  

In concert with his claims, the Veteran was afforded a broad VA general medical examination in January 2011.  The examination report, authored by a nurse practitioner, covered many disabilities not subject to this appeal in addition to the service-connected sinusitis and low back disorders.  The analysis of each disability was rather sparse, and in reviewing the rating criteria both for the back and sinuses, it does not to appear to be adequate in assessing present symptomatology.  For instance, while range of motion testing was performed, there was no discussion as to gait abnormality or the presence of muscle spasms.  The assessment did, however, note that the Veteran had a discectomy as well as foraminal narrowing.  Pain, and moderate difficulties in the activities of daily living, to include a "severe negative effect" on physical employment were mentioned.  Also, it was indicated that the nature of the degenerative disc disease was one of "progressive" worsening.  No discussion on incapacitating episodes was provided.  

With respect to sinusitis, there is very minimal discussion as to the level of disablement.  A cursory note that the condition was "stable," despite the noted presence of "congestion and rhinorrhea" was entered.  This is confusing, as while congestion was reported as being present, the examiner determined that there had been no active sinusitis within the last 12 months.  This is contrary to the Veteran's allegation of having had recurrent sinus problems since his return from his service in Iraq.  Further, private medical records demonstrate sinusitis episodes dating to January 2008 which have required antibiotic intervention.  Indeed, at that time, the Veteran had "lots of frontal and maxillary fullness" and the production of yellow-brown sputum.  

Essentially, the Board is not satisfied with the results of the general examination in addressing the severity of service-connected low back or sinus disabilities.  The specific medical histories were addressed in the most cursory manner, and the examiner made no mention of incapacitation, guarding, or muscle spasms associated with the back, nor did she refer to the history of antibiotic intervention as regards the chronic sinusitis.  Further, with specific respect to the back, it was indicated that the disorder is the kind to get "progressively worse" over time.  January 2011 is well over three years ago, and thus, it is not readily indicated that the Board has the most current assessment of the disability picture.  

Essentially, while the date of the VA general examination is not, in itself, a reason to remand, due to the relatively weak analysis and broadness in scope of the 2011 VA general examination report, which is defective in discussing all potential symptoms considered by applicable rating criteria, the Board will remand the claims so that new, comprehensive VA examinations can be afforded.  In this respect, separate orthopedic and otolaryngology examinations, which physicians familiar with these areas of medicine, should conduct the evaluations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA orthopedic and otolaryngology examinations with physicians (Doctor of Medicine or Doctor of Osteopathic Medicine) with expertise in diseases of the low back and sinuses.  In this regard, it is asked that the respective examiners determine the level of severity of service-connected degenerative disc disease in the lumbar spine and sinusitis.  Range of motion testing should be conducted by the orthopedic examiner, and any present muscle spasms, gait abnormality, or spinal tenderness should be assessed.  Further, functional impairment and any incapacitating episodes necessitating physician-prescribed bed rest, if any, should be reported.  The sinus examiner should determine the extent of currently present sinus disease, to include the history of incapacitating or non-incapacitating episodes, and should discuss the need for any antibiotic treatment as documented in the private medical history.  All opinions should be supported with detailed rationales.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should determinations remain less than fully favorable, issue an appropriate supplemental statement of the case and return the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


